 440DECISIONSOF NATIONALLABOR RELATIONS BOARDCertification of RepresentativesIT IS HEREBY CERTIFIED that International Brotherhood of Pulp,Sulphite and Paper Mill Workers, AFL, has been selected by a ma-jority of the employees in Unit 1 and Unit 2 below, as their repre-sentative for the purposes of collective bargaining and that, pur-suant to Section 9 (a) of the Act, the said organization is the ex-clusive representative of all such employees for the purposes of col-lective bargaining with respect to rates of pay, wages, hours of em-ployment, and other conditions of employment.Unit 1:All production and maintenance employees at the Balti-more, Maryland, plant of L. Gordon & Son, Inc., excluding office cleri-cal and sales employees, truck drivers, and all supervisors.Unit 2:All production and maintenance employees at the Balti-more, Maryland, plant of Stylecraft Division of L. Gordon & Son,Inc., including assistant foreladies, but excluding office clerical andsales employees, the forelady, and all other supervisors.CHAIRMAN HERZOG took no part in the consideration of the aboveSupplemental Decision and Certification of Representatives.CHARLES N.INGRAM AND MARY C. INGRAM, D/B/A CHARLES INGRAMLUMBER COMPANYandINTERNATIONAL WOODWORKERS OF AMERICA,CIO, PETITIONER.Case No. 10-RC-1858.August 1, 1952Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before John S. Patton, hearing offi-cer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Members Houston, Styles, and Peterson].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The appropriate unit :100 NLRB No. 78. CHARLES INGRAM LUMBER COMPANY441The Petitioner seeksa unitof production and maintenance em-ployees at the Employer's Willow Creek, South Carolina, plant.TheEmployer contends that the only appropriate unit is an Employer-wideproduction and maintenance unit consisting of the above-mentionedplant and plants located at Camp Field, Black River, Pleasant Hill,and New Zion, South Carolina. There is no history of collectivebargaining at the plants here involved.The Employer is engaged in the production and sale of lumber atits 5 plants.The Employerprocesseslumber at the Willow Creekplant.Approximately 80 percent of the lumber processed at WillowCreekis sentfrom the Employer's 4 other plants, while thebalance ispurchased from contractors in the area.Of the Employer's approxi-mately 120 employees, 80 are located at the Willow Creek plant, whileabout 40are atthe 4remainingplants.Substantially the same workingrules,hours, rates of pay,and classi-fications of employees prevail at all five plants, which are under thesame central management.A single seniority list is maintained forall plants.The generalofficesof the Employer are at Willow Creek.Payroll and other records for all plants are kept there and all theclerical personnelis there.These factors militatein favor of a unitof employees at all five plants, but they are notso compelling as torequireour holding that no other unit is appropriate.There are fac-tors which justify a single-plant unit at the Willow Creek establish-ment.Thus the four plants are located from 35 to 57 miles from themain plantatWillow Creek; the employees at each of these plantsare separately hired, discharged, and supervised; and they are notgenerally interchanged with those at Willow Creek exceptin caseswhere there is a prolonged breakdown of machinery at a plant or"for wet weatherreasons."In view of the foregoing circumstances,and the fact that there is no history of collective bargaining in a largerunit, we find that a single-plant unit at the Willow Creek plant isappropriate for the purposes of collective bargaining within the mean-ing of Section 9 (b) of the Act.'There remains for consideration the question of the inclusion orexclusion of the following categories :Log scalers:The Petitioner would exclude log scalers from the uniton the ground that they are supervisors within the meaning of theAct.The Employer would include them. The log scalers spend 95percent of their time performing the manual operations connectedwith the scaling of logs and the balance of their time in assigningwork to other employees.They possess no authority to hire, dis-charge, or discipline employees, nor can they effectively recommendITelechron, Inc.,90 NLRB 931;BurrussTimber Products, Inc.,87 NLRB 1561. 442DECISIONS OF NATIONAL LABOR RELATIONS BOARDsuch action. In making work assignments, they merely relay ordersfrom the plant manager.We find that the log scalers are not, super-visors within the meaning of the Act, and we shall therefore includethem in the unit.2Hauling truck drivers:The Petitioner would exclude the truckdrivers in the hauling department on the ground that their duties andinterests are not sufficiently identifiable with the employees in the pro-duction and maintenance unit at the Willow Creek plant. The Em-ployer would include these drivers in the unit.The hauling truckdrivers spend the major portion of their time transporting unfinishedlumber from the Employer's four plants to the Willow Creek plant.Although they are technically assigned to the Willow Creek plant,these drivers do not-regularly report there.After each day's work,they drive their vehicles to their homes, and on each succeeding morn-ing depart for one of the Employer's other plants to pick up a load oflumber.While the drivers may be called upon to load and unloadlumber from their vehicles, they do not usually perform any produc-tion and maintenance work.Under the circumstances, we find that theinterests and duties of the hauling truck drivers do not justify theirinclusion in the unit 3Watchmen:The Petitioner and Employer stipulated that twowatchmen employed at Willow Creek should be included in the unit.The evidence discloses, however, that although these individuals areneither armed, deputized, nor uniformed, they spend 80 percent oftheir time performing the duties of watchmen. They guard the plantproperty against theft and fire, and enforce company rules within thescope of the limited authority granted them.We find that theseindividuals are guards within the meaning of the Act, and we shalltherefore exclude them from the unit .4We find that all production and maintenance employees at the Em-ployer'sWillow Creek, South Carolina, plant, including log scalers,but excluding hauling truck drivers, office clerical employees, guards,and supervisors as defined in the Act, constitute a unit appropriatefor the purposes of collective bargaining within the meaning of Sec-tion 9 (b) of the Act.[Text of Direction of Election omitted from publication in thisvolume.]2West Virginia Pulp and Paper Company,96 NLRB 871 ;Long-Bell Lumber Company,36 NLRB 664.'Mullins Lumber Company,96 NLRB 1367.4 FruitGrowers Supply Company,94 NLRB 909;Telechron,Inc., 90 NLRB 931.